Citation Nr: 1209491	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease (CAD) status post coronary artery bypass graft (CABG).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

5.  Entitlement to service connection for arthritis of bilateral shoulders.

6.  Entitlement to service connection for arthritis of bilateral hands.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in October 2005 and July 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension has not been related by competent medical evidence to the Veteran's period of active duty service.

2.  CAD, status post CABG, has not been related by competent medical evidence to the Veteran's period of active duty service.

3.  The hearing acuity demonstrated for the right ear is of insufficient severity to constitute a disability for which service connection can be granted under applicable VA regulation.

4.  Peripheral neuropathy of the upper and lower extremities has not been related by competent medical evidence to the Veteran's period of active duty service.
.
5.  Arthritis of bilateral shoulders has not been related by competent medical evidence to the Veteran's period of active duty service.

6.  Arthritis of bilateral hands has not been related by competent medical evidence to the Veteran's period of active duty service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  CAD, status post CABG, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The Veteran does not have right ear hearing loss that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

4.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  Arthritis of bilateral shoulders was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  Arthritis of bilateral hands was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in March 2005, December 2005, and March 2006 satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183.  These letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence. 
 
Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As noted below, the record also includes December 1975 Reports of Medical Examination and History for the purpose of enlistment into the Marine Corps Reserves.  VA has not requested the Veteran's Reserve medical records.  There is no indication that the Veteran actually performed active Reserve service, and on his application for compensation received by VA in February 2005, the Veteran did not fill out the section indicating that his disability occurred or was aggravated during any period of reserve duty.  There is no indication, then, that any Reserve records exist that would be relevant to these claims.  Remanding the case to obtain such records would serve no useful purpose.  

Thus, there is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

In this case, the Veteran underwent VA examination in August 2005 which, as is discussed below in more detail, demonstrated that the Veteran did not have hearing loss demonstrated for the right ear of sufficient severity to constitute a disability for which service connection can be granted under applicable VA regulation.  The audiologist was able to assess the nature and severity of the Veteran's claimed hearing loss by means of audiometric testing in conjunction with review of the claims file and interview with the Veteran.  Similarly, the Veteran underwent VA examination in August 2005.  38 C.F.R. § 3.159(c)(4) (2011).  The August 2005 VA examiner addressed the etiology of the Veteran's claimed peripheral neuropathy in conjunction with physical examination of and interview with the Veteran.  

The August 2005 VA examination reports are thorough; thus these examinations are also adequate upon which to base a decision. 

The Veteran has not been afforded a VA examination with an opinion as to the etiology of his hypertension, CAD, or claimed arthritis of bilateral shoulders and bilateral hands.  The evidence indicates that the RO scheduled VA examinations for the purpose of determining whether the Veteran had hypertension as well as heart, shoulder and hand disabilities which were related to his military service.  As discussed below in more detail, because the Veteran failed to report for such VA examination without good cause, these issues will be determined on the evidence of record. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims, has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  The first question that must be addressed, therefore, is whether hypertension, CAD, hearing loss, peripheral neuropathy of upper and lower extremities, arthritis of the shoulders, or arthritis of the hands are factually shown during service.  The Board concludes they were not.

The Veteran's service treatment records do not include any complaints, findings or diagnoses of hypertension, CAD, hearing loss, peripheral neuropathy, arthritis of the shoulders, or arthritis of the hands during service.  On the clinical examination for separation from service in March 1971, the Veteran's heart, upper extremities, lower extremities, and neurologic system were evaluated as normal.  Whispered test demonstrated 15/15 hearing bilaterally.  Thus, there is no medical evidence that shows that the Veteran suffered from CAD, hearing loss, peripheral neuropathy, arthritis of the shoulders, or arthritis of the hands during service.  

The Veteran's blood pressure reading in March 1971 was 130/90.  However, the Board cannot conclude that a "chronic" hypertensive condition was incurred during service.  A single elevated blood pressure reading in service cannot be considered hypertension unless there is some indication that hypertension exists.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."   

As for statutory presumptions, hypertension, CAD, sensorineural hearing loss, peripheral neuropathy, and arthritis can be service connected on such a basis.  The record, however, does not include evidence of any of these disorders within a year of the Veteran's discharge from service.  Of record is a December 1975 Report of Medical Examination for enlistment in the Marine Corps Reserves at which time the Veteran's blood pressure reading was 124/82, and clinical evaluations of the Veteran's heart, upper extremities, lower extremities, and neurologic system were all evaluated as normal.  Whispered test demonstrated 15/15 hearing bilaterally.  On the Report of Medical History completed by the Veteran in conjunction of the December 1975 physical, he denied ever having swollen or painful joints, hearing loss, pain or pressure in chest, palpitation or pounding heart, heart trouble, high or low blood pressure, arthritis, painful or "trick" shoulder, neuritis, and paralysis.

As for evidence of continuity of symptomatology, none of the claimed disorders were "noted" during service.  In addition, with the exception of hearing loss, the Veteran has not reported, and the evidence does not demonstrate, continuity of post-service symptoms.  With respect to hearing loss, the Board finds his allegations of continuity of symptomatology to be of limited probative value.  As noted above, the file contains a December 1975 Report of Medical History in which he specifically denied ever having hearing loss.  As such, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of hearing loss since service to be not credible.  Thus, in light of the clear denial in December 1975 of ever having hearing loss along with the normal whispered test, and the lack of any relevant medical history reported since the Veteran's date of discharge, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d) (2011).  No medical professional, however, has ever related any of the claimed disorders to the Veteran's active duty service.

In addition, with respect to hearing loss, the right ear hearing demonstrated by the Veteran has not been shown to meet the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  On VA audiometric examination in August 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
20
LEFT
10
10
20
30
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  

The clinical evidence of record indicates that the Veteran's right ear hearing is within normal range and that his right ear speech discrimination score is normal.  

Similarly, with respect to bilateral shoulder arthritis and bilateral hand arthritis, the post-service medical records do not include any complaints or treatment of shoulder or hand arthritis.  The Board notes that the record indicates that the Veteran was diagnosed as having left shoulder tendonitis in September 2004, prior to his filing his claim for service connection but no left shoulder diagnosis since he filed his claim in February 2005.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (2011); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. 
  
Thus, the medical evidence fails to show that the Veteran currently suffers from right ear hearing loss, bilateral shoulder arthritis, and bilateral hand arthritis.  In the absence of competent medical evidence that right ear hearing loss, bilateral shoulder arthritis, or bilateral hand arthritis exist and that they were caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for right ear hearing loss, bilateral shoulder arthritis, and bilateral hand arthritis have not been established.  38 C.F.R. § 3.303 (2011). 

With respect to hypertension, CAD, and bilateral upper and lower extremity peripheral neuropathy, the Veteran clearly has current disability.  Hypertension, CAD, and diabetic neuropathy of all extremities have been diagnosed.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  No medical professional, however, has ever related these disorders to the Veteran's military service.  

With respect to peripheral neuropathy, the August 2005 VA examiner indicated that the Veteran's complaints of upper and lower extremity numbness and objective decreased sensation were the result of the Veteran's diabetes mellitus.  Similarly, a March 2007 private medical record includes a diagnosis of diabetic peripheral neuropathy, most responsible for pain and lower extremity disability.  

In an October 2005 rating decision, service connection for diabetes mellitus was denied.  Although the Veteran disagreed with this decision with respect to diabetes mellitus, on his VA Form 9, Appeal to the Board of Veterans' Appeals, he specifically noted that he was withdrawing his appeal with respect to diabetes but wished to continue his appeal with respect to peripheral neuropathy as not secondary to diabetes.     

With respect to hypertension and CAD, the RO scheduled a VA examination for October 9, 2009, for the purpose of determining whether the Veteran had hypertension, and disabilities of the heart, hands, and shoulders which were related to his military service.  Although notified of the consequences of failure to appear for the examination without good cause, the Veteran failed to report for the examination without good cause.  

Under 38 C.F.R. § 3.655(a) (2011), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b)  or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a) (2011). 

In this case, the RO sent the Veteran a letter in October 2009 that advised him that VA was making arrangements for a physical examination and that he would be notified shortly by the Houston VA Medical Center of the date, time, and place to report for his physical examination.  The letter advised the Veteran that an examination was necessary to make a decision regarding his appeal and that if he was unable to keep the appointment, he should notify the VA Compensation and Pension Clinic and RO if he needed to reschedule for good reasons.  The RO also informed the Veteran that, when a claimant, without good cause, fails to report for an examination, "the claim shall be rated based on the evidence of record."  The RO also gave examples of good cause.  

A November 2009 computer generated document indicates that the Veteran had VA heart, hypertension, and joint examinations scheduled and failed to report to these examinations.  

Initially, the Board notes that, although there is no copy of the notice sent by the VAMC to the Veteran of the scheduled examination, "there is no requirement for that document to be contained in the record for the presumption of regularity to apply."  Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).  Rather, the presumption of regularity, under which it is presumed that government officials have properly discharged their official duties, applies where, as here, the RO followed the regular process for scheduling an examination and notifying the Veteran of that examination and there is no indication that the notice was sent to an incorrect address.  Id. at 339.  The Veteran has not indicated that his address has changed or that he had good cause for failure to report for the scheduled examination.  Therefore, the Board finds that the Veteran failed to report for an examination scheduled in connection with his claims for service connection for hypertension, CAD, bilateral shoulder arthritis, and bilateral hand arthritis without good cause.  

Thus, the record does not include any evidence of in-service hypertension, CAD, hearing loss, peripheral neuropathy, bilateral shoulder arthritis, and bilateral hand arthritis; evidence of hypertension, CAD, hearing loss, peripheral neuropathy, bilateral shoulder arthritis, and bilateral hand arthritis within a year following service; evidence of continuity of symptomatology; medical evidence of right ear hearing loss of sufficient severity to constitute a disability for which service connection can be granted under applicable VA regulation; medical evidence of current bilateral shoulder or bilateral hand arthritis; and medical evidence of a nexus between the Veteran's active duty service and hypertension, CAD, and peripheral neuropathy.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for CAD, status post CABG, is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is denied.

Entitlement to service connection for arthritis of bilateral shoulders is denied.

Entitlement to service connection for arthritis of bilateral hands is denied.



REMAND

With respect to left ear hearing loss, on VA examination in August 2005, speech recognition performed with the Maryland CNC word list was 92 percent in the left ear.  

As noted above, for the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Because the Veteran has demonstrated left ear hearing disability, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether the Veteran's left ear hearing loss is related to his active duty service.  38 C.F.R. § 3.159(c)(4) (2011). 
 
Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the Veteran of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, the Veteran should be informed of how VA determines disability ratings and effective dates.

2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any current left ear hearing loss.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current left ear hearing loss is related to his active duty service-including any acoustic trauma in service.  The examiner should provide a complete rationale for any opinion provided.
 
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


